11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of L.T.M., a child,          * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CV33419.

No. 11-15-00312-CV                           * December 30, 2016

                                             * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this
court’s opinion, the order of the trial court is in all things affirmed.